In a juvenile delinquency proceeding, the petitioner appeals from an order of the Family Court, Westchester County (Barone, J.), entered September 10, 1985, which granted the respondent’s motion to dismiss the petition.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Family Court did not err in dismissing the petition because the fact-finding hearing was not held within the time prescribed by Family Court Act § 340.1 (see, Matter of Rodney M., 130 Misc 2d 928; Matter of Steven C, 129 Misc 2d 946; Matter of J. V., 127 Misc 2d 780). Mangano, J. P., Thompson, Brown and Eiber, JJ., concur.